U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to GWS TECHNOLOGIES, INC. (Exact name of registrant as specified in charter) DELAWARE 000-52504 20-2721447 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 15455 N. Greenway-Hayden Loop, #C4, Scottsdale, Arizona, 85260 (Address of principal executive offices) (480) 619-4747 (Registrant’s Telephone Number, including Area Code) Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: COMMON STOCK, $. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec.229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-Accelerated Filer o Smaller reporting companyx Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Approximately $1,500,000.00 The number of shares outstanding of the registrant’s classes of common stock, as of March 25, 2010, was 11,501,497. 1 TABLE OF CONTENTS Item Page PART I 03 Item 1. Business 03 Item 2. Properties 24 Item 3. Legal Proceedings 24 Item 4. Submission of Matters to a Vote of Security Holders 26 PART II 26 Item 5. Market for Common Equity and Related Stockholder Matters 27 Item 6. Managements’ Discussion and Analysis 28 Item 8. Financial Statements F-1 Report of Independent Registered Public Accounting Firm F-3 Financial Statements: Balance Sheet at October 31, 2009 F-4 Statements of Operations for the Years Ended October 31, 2009 and October 31, 2008 F-5 Statements of Cash Flows for the Years Ended October 31, 2009 and October 31, 2008 F-6 Statements of Stockholders’ Equity for the Years Ended October 31, 2009 and October 31, 2008 F-7 Notes to Consolidated Financial Statements F-8 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 31 Item 9A. Controls and Procedures 31 PART III 32 Item 10. Directors and Executive Officers of the Registrant 33 Item 11. Executive Compensation 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13. Certain Relationships and Related Transactions 39 Item 14. Exhibits, List and Reports on Form 8-K 41 Item 15. Principal Accountant Fees and Services 42 Signatures 43 2 PART I Forward-Looking Statements Part I of this Annual Report on Form 10-K includes “forward-looking statements.” Forward-looking statements look into the future and provide an opinion as to the effect of certain events and trends on the business, and may include words such as "plans," "intends," "anticipates," "should," "estimates," "expects," "believes," "indicates," "targeting," "suggests" and similar expressions, and do not necessarily reflect historical facts. These "forward-looking" statements are based on current expectations and entail various risks and uncertainties. This Form 10-K contains forward-looking statements about our objectives, strategies, financial condition and results. Our actual results may materially differ from our expectations if known and unknown risks or uncertainties affect our business, or if our estimates or assumptions prove inaccurate. Therefore we cannot provide any assurance that forward-looking statements will materialize or that the company's actual results in future periods will not differ materially from results expressed or implied by forward-looking statements. You should carefully consider the other risks and uncertainties identified in the section below titled “Risk Factors.” Forward-looking statements speak only as of the date the statement was made. We do not undertake and specifically decline any obligation to update any forward-looking statements. ITEM 1.DESCRIPTION OF BUSINESS Company background. We were incorporated February 15, 2005 in the State of Delaware. Our principal executive offices are located at 15455 N. Greenway-Hayden Loop, Suites C4 and C12, Scottsdale, Arizona 85260. Our telephone number is 480.619.4747 and our facsimile number is 480.619.4740. Effective June 30, 2008 we changed our name to “GWS Technologies, Inc.” to reflect our decision to focus more of our resources on providing wind turbines and other wind and solar products and alternative energy solutions to the government and consumer markets. We sell these products through direct marketing and also on an ecommerce portion of our website, www.greenwindsolar.com. We provide wind turbines and other wind and solar products and alternative energy through direct marketing and also on an ecommerce portion of our website, www.greenwindsolar.com. During the past several quarters we have focused on the following two main areas to expand our business: (1) joint venturing with landowners to build solar farms; and (2) retrofitting commercial buildings with alternative energy equipment, concentrating on solar power installations in Arizona. 3 Solar Farms We anticipate significant growth from construction of solar farms which generate electricity that can be sold to end-users and utility companies and which will allow us to participate in long-term power purchase agreement revenues (typically 20-25 year contracts).Our business model is to assist the landowner in the design, planning/zoning, and construction/installation of solar arrays on suitable properties throughout the Southwest, with the initial emphasis on projects in Arizona and Texas; we are also going to supply the materials (such as photovoltaic panels, inverters, racks, and tracking motors, as necessary) for these projects and thereby leverage our existing alternative energy product distribution relationships. With new government incentives and enhanced tax credits for homes and businesses through the American Recovery and Reinvestment Act, Arizona is now poised to expand its solar power production dramatically. 28 states, including Arizona, have a Renewable Energy Standard which requires regulated utilities to buy a growing percentage of their electricity from renewable energy projects like solar farms and commercial retrofits. We have partnered with Dominion Real Estate Partners, Inc. (DREP) to provide solutions and technology integration on alternative energy projects in Texas and Arizona. DREP is a real estate and development holding company; the principals of the company also are the Managing Partners and founders of Dominion Real Estate Partners LLS, a full service residential and commercial real estate company with over 160 associates in 15 offices in Arizona, Texas, and California. DREP is currently planning a 118 acre solar farm in Lubbock, Texas which could provide power to a planned housing development and federal facilities continuous to Lubbock Airport. The initial project was designed in conjunction with Texas Tech University. The estimated cost of the entire project is approximately $250 million. We are also submitting proposals to utilities in Arizona which are actively seeking renewable energy from small generation resources. Many of these proposals are subject to non-disclosure agreements. Commercial Retrofitting for Solar Power We have also partnered with building owners and managers to retrofit their commercial buildings with solar power. There are significant incentives from state and federal government and from utility companies for building owners to “go green”. There is also the threat of a “cap and trade” system to limit carbon production by businesses, which will force business owners to produce at least some of their own electricity through solar panel or wind turbine installations. We are currently working with the building owners and managers to obtain financing for these retrofits. In addition to supply the solar panels and equipment to retrofit these buildings, we will assist the end-user to apply for certification under Arizona’s Commercial/Industrial Solar Energy Tax Credit Program. The primary goal of this program is to stimulate the production and use of solar energy in commercial and industrial applications by subsidizing the initial cost of solar energy devices. Tax credits can be used to offset Arizona income tax liability; any unused credit amounts can be carried forward for a five-year period. 4 Despite a new emphasis on solar farms and commercial retrofits, we are continuing to operate our alternative/renewable energy product distribution business. These product lines include both industrial and consumer products based on alternative energy technologies, including wind turbines and solar chargers ranging from handheld devices that can power an iPod to large vertical wind turbines that can power a building. In the past we attempted entry into the carbon offset sector of the “green” industry by offering the public the ability to calculate their respective “carbon footprints” on our website, with the intent to ultimately offer and sell carbon offsets to both consumers and businesses; however, our entry into this market sector has been delayed, initially due to our lack of ability to finance the purchase of such carbon credits for inventory and sale, and now because (i) our existing staff is concentrating on the business areas specified above, and (ii) the market for these offsets has experienced significant volatility. Market Analysis Summary In the first days of his administration, President Obama announced that he would seek to raise the amount of electricity generated from renewable energy to 10% of total U.S. capacity by 2012 (currently this figure is about 3%). Arizona is an Emerging Solar Producer. Until recently, the solar industry in Arizona has been stagnant.Arizona is approximately sixth among all 50 states in terms of solar installations per capita but has the highest solar exposure in the continental United States (in contrast, because of state tax incentives and rebates for commercial and residential solar installation, New Jersey ranks second after California in terms of solar capacity, but its solar exposure levels are among the bottom tier of US states). Until recently, Arizona has lacked any significant solar cell manufacturing and research and development. In the sunniest state in the country nearly 40% of the state’s energy is derived from coal. The solar industry in Arizona primarily consists of solar installers for homes and businesses, which are distributors of predominantly foreign photovoltaic (PV) or solar panels. With new government incentives and enhanced tax credits for homes and businesses adding solar components mandated by the U.S. Economic Recovery Act, Arizona is now poised to expand its solar power production dramatically. On June 4, 2009 the Arizona Republic reported that “a modern-day land rush is under way in the deserts of Arizona and the Southwest as public utilities and speculators vie for vast tracts of public and private land on which to build massive solar-power plants.” The article went on to state that the “boom” is creating a market and boosting the price for outlying-subdivision land that had become seemingly unsalable after the housing market went bust.The land rush is being driven by rules in Arizona, California and other states that require utilities to generate more power from renewable resources: 15 percent in Arizona by 2025 and 33 percent in California by 2020. Generous state and federal subsidies, plus billions in economic-stimulus money earmarked for solar power, create an additional incentive to tie up land. According to the National Renewable Energy Laboratory, Arizona has some of the richest solar land in the country, and the state has become a focal point for new solar farm development. Much of the prime land for solar use is along the Interstate 10 corridor between Buckeye and the California state line. Other hot spots can be found around Kingman and west of Wickenburg. 5 More than 40 solar projects have currently been proposed for Arizona. If built, they would tie up more than 725,000 acres and generate enough electricity to power 25 million homes, far more than Arizona needs. California has 60 applications that total 575,000 acres and Nevada 39 active applications for about 300,000 acres. Solar manufacturing companies are expecting a combination of slowing demand and increasingly available supplies of both finished product and underlying manufacturing capacity, leading most analysts to predict solar panel prices to fall 10% to 20% in 2009. Additionally, prices for poly-silicon, a key solar panel component, could fall as supplies of this component improve. Some industry analysts claim that for a solar panel company to be successful over the long term, their products have to be able to create electricity in the range of 8 to 12 cents per kilowatt hour, without subsidies. This has created a condition in which landowners can cost-effectively build solar farms. Recent Court Decision May Promote Solar Growth in Arizona. On September 2, 2009, a Maricopa County Superior Court judge ruled that the Arizona Corporation Commission (“ACC”) has the authority to set renewable energy standards and allow utilities to collect tariffs to meet them. The ACC instituted the standards in 2006 requiring all utilities that it oversees to provide 15 percent of their power from renewable sources by 2025. In order to do that, many of the utilities raised funds through special tariffs associated with renewable energy. The ruling affirmed the ability of the ACC to set such standards, despite a lawsuit brought by the Goldwater Institute on behalf of several Arizona utility clients. The ruling is generally seen as a victory for the ACC and the state’s solar industry, as the pending lawsuit had been one of the roadblocks to the location of manufacturing and research facilities in the state. This was also an important ruling because it confirms that the renewable energy standards come under the ACC’s ratemaking authority, and that constitutional authority cannot be interfered with by the Legislature. The ruling was widely seen as a way to spur renewable energy development in Arizona. The Growth of Wind Turbine Sales. Over the last decade worldwide wind turbine sales have an annual growth rate of approximately 29%. Renewable energy industry sources claim that wind power is the world's fastest growing source of energy, with expansion over the next two decades predicted at double-digit rates. The two main types of wind turbines currently dominating the market are the conventional, propeller-type "horizontal axis" wind turbines (HAWTs), and the new “vertical axis” wind turbines (VAWTs) that are touted as being more wildlife friendly and more efficient in lower wind speeds. At year end 2007, wind turbines producing over 90,000 megawatts of electrical power had been installed worldwide. This was forecast to increase by approximately 30% in 2008, a forecast which proved conservative according to recent figures. 6 The American Wind Energy Association (AWEA), a national trade association for the domestic wind power industry, recently announced that the U.S. wind energy industry had a record year in 2008 by installing 8,358 megawatts (MW) of new generating capacity, which is approximately enough energy to power 2 million homes. The significant growth in 2008 increased domestic wind power generating capacity by 50% and channeled an investment of approximately $17 billion into the economy. However, due to the current economic downturn, financing for new project and orders for wind turbine components slowed at year’s end and layoffs began affecting the wind turbine manufacturing sector. The U.S. Dept. of Energy, the American Wind Energy Association and the National Renewable Energy Laboratory have all opined that 20% of the nation's electricity could come from renewable wind energy within the next twenty years. The growth in wind energy is being driven by several factors, including short supplies of fossil fuels like oil and natural gas. While nuclear power is an option that countries such as France have embraced, it is expensive, and disposing of radioactive byproducts is problematic and the source of widespread opposition to new nuclear plants. The cost per kWh of energy produced by wind turbines is expected to be one of the cheapest sources of renewable energy. As costs increase for fossil fuel energy sources, wind energy will not need government subsidies to be competitive. Green Companies Will Benefit From EPA Ruling, Proposed Climate Bill. A major focus of the new administration is energy independence and the expedited development of wind, solar, and other clean energy sources. We believe new legislation will have a significant impact on our industry and our business during the coming year. House Energy and Commerce Committee Chairman Henry Waxman has proposed a climate bill that would require businesses to reduce their greenhouse gas emissions by twenty percent by 2020. The bill began its opening round of debate in Congress during the week of April 21, 2009. The hearings followed the Environmental Protection Agency’s ruling on April 17, 2009 that greenhouse gases pose a danger to the public, a finding that opens the way for new regulation of cars, power plants and factories. Mr. Waxman also stated that he believes that most of the estimated $646 billion in revenue raised from carbon permits under the proposed cap-and-trade system should be spent on green technologies. The Company believes that the recent finding by the EPA, and the requirements for greener building standards, will create a tremendous demand for green industrial parks nationwide. Domestic Wind Turbine Market Trends.A recent report published by veteran research market firm BCC Research and titled Wind Turbines: The US Market forecasts that the domestic United States’ market size for wind turbine components and systems will reach $60.9 billion US in 2013. Wind power was second only to natural gas plants in new capacity from 2005 through 2007, and provided 35% of all new generation added domestically in 2007. According to AWEA, the new wind projects completed in 2008 account for about 42% of the entire new power-producing capacity added nationally last year, and will avoid nearly 44 million tons of carbon emissions, the equivalent of taking over 7 million cars off of the road.Current wind energy generating capacity in the U.S. is about 25,170 MW, producing enough electricity to power the equivalent of close to 7 million homes. The top five states in terms of capacity installed are now: 7 · Texas, with 7,116 MW · Iowa, with 2,790 MW · California, with 2,517 MW · Minnesota, with 1,752 MW · Washington, with 1,375 MW Canadian Wind Turbine Market Trends. We have been actively pursuing the growing Canadian small wind turbine market. According to the Canadian Wind Energy Association (CanWEA), Canada has still only scratched the surface of its massive wind energy potential. Total spending on wind energy in North America is expected to double by 2010 to $7.5 billion annually, with microgeneration systems providing a significant portion of the overall electricity generated. The majority of small wind turbines installed in Canada originate from the United States. In January 2009 the Government of Ontario announced that it had signed long-term contracts for six new wind energy projects in the province. The announcement brings Ontario's installed wind energy capacity to 1,500 MW. Currently, the province generates wind power with 782 MW of capacity, enough to power 230,000 homes. Canada's total installed capacity sits at 2,369 MW — Ontario is currently the wind technology leader in the country, accounting for roughly one-third of that number. CanWEA has set a goal of wind energy providing 20% of Canada's electricity needs. Domestic Solar Installation Trends.A report issued by the California Public Utilities Commission stated that residential and commercial rooftop installations more than doubled in 2008 from the previous year to 158 megawatts of producing power. Reinforcing the perception that state and federal incentives have a major impact on new installations, the report noted that there was a surge in applications to participate in California’s $3 billion solar rebate program in the fourth quarter of 2008 after Congress lifted the $2,000 cap on the federal tax credit on solar arrays in October 2008 (allowing homeowners and businesses to take a 30% tax credit on systems installed after Dec. 31st), which, coupled with an additional California state rebate, cut the real cost of a solar system in California in half. The report concluded that, in addition to environmental benefits such as cutting greenhouse gas emissions and other pollutants, it appears that solar energy is benefiting California by serving as an economic bright spot in the economy. California regulators caution that many homeowners and business owners may leave the program and cancel their applications if the economy continues to deteriorate rapidly this year. The current dropout rate is 15%, according to the report. Municipal programs also are expected to have an effect on new alternative energy installations. Berkeley, California has launched a program that pays for residential and business solar arrays and lets owners pay the cost back over twenty years through an annual assessment on their property taxes. 8 Alternative Energy Trends – Global.According to an article dated February 2, 2009 in Reuters, the United States overtook Germany as the biggest producer of wind power last year and will likely take the lead in solar power this year. The article cited an expected "Obama bounce" from a new President who has vowed to boost clean energy, and additional impetus from political and business leaders worldwide who have urged "green growth" spending on clean energy to fight both recession and climate change. German wind power capacity reached nearly 24 GW, placing it second ahead of Spain and fourth-placed China, which doubled its installed wind power for the forth year running, said the Brussels-based Global Wind Energy Council. Spanish wind power business group AEE said that it expected similar growth in 2009 as last year. Generally, the wind sector is now suffering from a financial crisis which has dried up project finance and a sharp fall in oil prices which has weakened its competitiveness compared to gas, but it is aided by subsidies such as a guaranteed price premium in Germany and Spain. A February 4, 2009 article in the International Herald Tribune noted that the credit crisis and broad economic downturn was causing pronounced slowing of wind and power projects worldwide, except in some isolated markets, like China, which has shown no signs of a slowdown. Wind and solar developers have been left hunting for capital because the number of banks and financial institutions willing to help installation of wind turbines and solar arrays has dropped significantly. The effects of the banking crisis were also being felt in Europe, although industry groups said it was too soon to tell what effect the credit freeze would have on the fast-growingsector. Solar experts also report that demand in Europe has softened, a combination of a seasonal slowdown for winter and a recent cap on solar installations inSpain. Despite current financial conditions, European Union leaders agreed that the bloc should get a fifth of all its energy from renewable sources by 2020 compared with about 10 percent now. Effect of existing or probable governmental regulations on our business.Our business is affected by a wide range of municipal, county, state and federal regulations and may be influenced by the announcement of proposed regulations by the new administration and Congress. A major focus of the new administration is energy independence and the expedited development of wind, solar, and other clean energy sources. 9 On February 8, 2009, the Chicago Tribune reported that President Obama is planning to replace imported oil and other fossil fuels with a "clean-energy economy" powered by the wind, the sun and biofuels. Energy Secretary Steven Chu was quoted as saying that we need a second Industrial Revolution that can generate energy cleanly, cheaply and sustainably. According to the article, by the end of 2009, the Energy Department's spending on 35 years of clean-energy research will exceed the total inflation-adjusted cost of the Apollo program which sent men to the moon, and the Manhattan Project, which developed the nuclear bomb, an estimated $117 billion combined. That research, economists say, has made wind, solar and other alternative sources of energy cheaper, but still not as inexpensive as fossil fuels. Renewable sources make up about the same sliver of America's energy portfolio as they did three decades ago, about 7 percent, while the nation's reliance on imported oil has doubled. We believe new legislation will have a significant impact on our industry and our business during the coming year. Domestic Legislation The American Recovery and Reinvestment Act of 2009 contains provisions which support alternative energy production.The act includes a new grant program, a three-year extension of the production tax credit, several provisions to promote transmission for renewable energy, and key changes to benefit small wind systems. President Obama has outlined a range of policies that would encourage investments in renewable energy, including: · adjusting the federal production tax credit (PTC) to make it more effective in the current economic downturn and extending it for a longer term (it expires at the end of 2009); · establishing a national renewable electricity standard (RES) with a target of generating at least 25% of the nation’s electricity from renewables by 2025, and a near-term target of 10% by 2012 (a Washington Post poll in early December found that 84% of Americans support such a standard); · legislation and initiatives to develop a high-voltage interstate transmission “highway” for renewable energy; and · national climate change legislation that would promote the use of wind and solar power. Production Tax Credit (PTC) Extension In October 2008, Congress acted to provide a one-year extension of the Production Tax Credit through December 31, 2009. Description: Under present law, an income tax credit of 2.1 cents/kilowatt-hour is allowed for the production of electricity from utility-scale wind turbines. This incentive, the renewable energy Production Tax Credit (PTC), was created under the Energy Policy Act of 1992 (at the value of 1.5 cents/kilowatt-hour, which has since been adjusted annually for inflation). Current Status: The PTC is scheduled to expire on December 31, 2009. Since its establishment in 1992, the PTC has undergone a series of short term extensions, and has been allowed to lapse in three different years: 1999, 2001 and 2003. Each time the PTC has been allowed to expire, the wind industry has seen a 73-93% drop in wind energy installations in the subsequent year. 10 Renewable Electricity Standard Description: A national renewable electricity standard (RES) – also known as a renewable portfolio standard (RPS) – would, for the first time, mandate that public utilities in every state obtain a minimum percentage of their electricity from renewable sources by a certain date or be required to purchase tradable credits for renewable electricity produced elsewhere. Twenty-eight states already have renewable electricity standards, and these measures have proven effective incentives for the development of wind and other renewable energy sources. A national policy would streamline this uneven patchwork and drive greater investment in solar and wind industry manufacturing. The Obama-Biden New Energy for America Plan calls for 10% of U.S. domestic electricity to be produced from renewable sources by 2012, and 25% by 2025. The President believes that this national requirement will spur significant private sector investment in renewable sources of energy and create thousands of new American jobs, especially in rural areas. Each large utility-scale wind turbine that goes on line generates over $1.5 million in economic activity. Each turbine also provides about $5,000 in lease payments per year for 20 years or more to a farmer, rancher or other landowner. Current Status of National RES: Legislation to establish a national RES has been considered by the U.S. Congress since 1997. Since that time, the Senate has passed RES proposals on three separate occasions. In 2007, for the first time in history, the U.S. House of Representatives voted in favor of including an RES as part of its energy bill. This bill would have established a 15% RES by 2020 and allowed 4% of the standard to be met through efficiency improvements, should states so choose. The Senate energy bill did not include a RES due to the uncertainty that the 60 votes needed to overcome a likely filibuster would have been secured. AWEA predicts that states will focus on RES, transmission for renewables: The American Wind Energy Association, which is the national trade association for the wind energy industry, expects one or more states to implement (Indiana) or strengthen (Wisconsin and New York) their RES, bringing the number of states with an RES from 28 to perhaps 30. The industry association also predicts that some states, including some without an RES (Oklahoma, Kansas, Nebraska) will develop a process to facilitate investment in transmission for electricity generated using renewables. Texas, Colorado, Minnesota, and California have already shown the way with pro-active transmission policies for renewable energy. Increased incentives for “small wind”. Homeowners, farmers, and small-business owners now benefit from a federal incentive enacted in late 2008 for the purchase of small wind turbines for home, farm, or business use. Owners of small wind systems with 100 kilowatts (kW) of capacity and less can receive a credit for 30% of the total installed cost of the system, with no limit. 11 The Environmentally Preferable Purchasing Program. The Environmental Protection Agency's Environmentally Preferable Purchasing Program, or EPP, started in 1993 after the signing of Executive Order 12873, and continues today under Executive Order 13423. The program originally created by with the purpose of using the federal government's enormous buying power to stimulate market demand for green products and services. Environmentally preferable means "products or services that have a lesser or reduced effect on human health and the environment when compared with competing products or services that serve the same purpose.” This comparison applies to raw materials, manufacturing, packaging, distribution, use, reuse, operation, maintenance, and disposal. The United States federal government is one of the world's largest consumers. Indeed, it is the single largest consumer of goods and services within the United States, with total spending estimated at $350 billion for goods and services each year. Therefore, the federal government’s purchasing power exerts a tremendous influence on which products and services are available in the national marketplace. The Environmentally Preferable Purchasing Program works to ensure that federal government's buying power is working to the greatest extent possible to increase availability of environmentally preferable products, which in turn minimizes environmental impacts. Federal agencies are directed by federal laws, regulations and executive orders to make purchasing decisions with the environment in mind. Most recently, these requirements have included Executive Order 13423, titled “Strengthening Federal Environmental, Energy and Transportation Management”, which orders federal agencies to use sustainable practices when buying products and services. For the Federal government as a whole, the President's Office of Management and Budget has issued a series of scorecards to help track progress of Federal agencies in implementing this program. Green purchasing progress is measured in the Environmental Stewardship Scorecard. These scorecards are for internal government use. Executive Order 13514. On October 5, 2009 President Obama signed Executive Order (E.O.) 13514, titled Federal Leadership in Environmental, Energy, and Economic Performance. It expanded upon the energy reduction and environmental performance requirements for federal agencies. E.O. 13514 sets numerous Federal energy requirements in several areas, including: · Accountability and Transparency · Strategic Sustainability Performance Planning · Greenhouse Gas Management · Sustainable Buildings and Communities · Electronic Products and Services · Pollution Prevention and Waste Reduction 12 Accountability and Transparency E.O. 13514 accountability, transparency, and reporting requirements include: · Within 30 days, Federal agency heads must designate a senior management official to serve as Senior Sustainability Officer accountable for agency conformance. The Senior Sustainability Officer designation must be reported to the Chair of the Council on Environmental Quality (CEQ) and the Director of the Office of Management and Budget (OMB). The Senior Sustainability Officer shall: o Prepare targets for agency-wide reductions in 2020 for greenhouse gas (GHG) emissions. o Within 240 days, prepare and submit a multi-year Strategic Sustainability Performance Plan to the Chair of the Council on Environmental Quality (CEQ) and the Director of the Office of Management and Budget (OMB) for review and approval. · Agency efforts and outcomes in implementing E.O. 13514 must be transparent and disclosed on publicly available Federal Web sites. · OMB must prepare scorecards providing periodic evaluation of Federal agency performance. Scorecard results must be published on a publicly available Web site. · The CEQ Chair must ensure that Federal agencies are held accountable for conforming to the requirements of E.O. 13514. · Agency heads shall decide that this order applies in whole or in part with respect to the activities, personnel, resources, and facilities of the agency not located within the U.S. if determined that such application is in the interest of the U.S. · Agency heads may submit to the President, through the CEQ Chair, an exemption request covering an agency activity and related personnel, resources, and facilities. · The Director of National Intelligence may exempt an intelligence activity and related personnel, resources, and facilities when in the interest of national security. · To the maximum extent practical and without compromising national security, each agency shall strive to comply with the purposes, goals, and implementation steps of E.O. 13514. Strategic Sustainability Performance Planning Federal agencies are required to develop, implement, and annually update a Strategic Sustainability Performance Plan that prioritizes agency actions based on life-cycle return on investment. Between fiscal years 2011 and 2021, each plan shall: · Include a policy statement committing the agency to comply with environmental and energy statutes, regulations, and executive orders. · Achieve established sustainability goals and targets, including greenhouse gas reduction targets. 13 · Be integrated within each agency's strategic planning and budgeting process. · Identify agency activities, policies, plans, procedures, and practices relevant to the implementation of E.O. 13514 and, where necessary, provide for development and implementation of new or revised policies, plans, procedures, and practices. · Identify specific agency goals, schedules, milestones, and approaches for achieving results and quantifiable metrics required by E.O. 13514. · Outline planned actions to provide information about agency progress, performance, and results on a publicly available Federal Web site. · Incorporate actions for achieving progress metrics identified by the CEQ Chair and OMB Director. · Evaluate agency climate change risks and vulnerabilities to manage the effects of climate change on the agency's operations and mission in both the short and long term. · Consider environmental measures as well as economic benefits, social benefits, and costs in evaluating projects and activities based on life-cycle return on investment. · Annually identify opportunities for improvement and evaluate past performance to extend or expand projects that have net benefits as well as reassess or discontinue under-performing projects. The CEQ Chair and OMB Director are responsible for reviewing and approving each agency's multi-year strategic sustainability performance plan. Greenhouse Gas Management Greenhouse gas management is imperative within E.O. 13514. Each Federal agency must: · Within 90 days, establish and report to the CEQ Chair and OMB Director a fiscal year 2020 percentage reduction target of agency-wide scope 1 and scope 2 GHG emissions in absolute terms relative to a fiscal year 2008 baseline. o In establishing the target, agencies shall consider reductions associated with: § Reducing agency building energy intensity. § Increasing agency renewable energy use and on-site projects. § Reducing agency use of fossil fuels by: § Using low GHG emitting and alternative fuel vehicles. § Optimizing vehicle numbers across agency fleets. § Reducing petroleum consumption in agency fleets of 20 or more 2% annually through fiscal year 2020 relative to a fiscal year 2005 baseline. o Where appropriate, this target shall exclude direct emissions from excluded vehicles and equipment as well as electric power produced and sold commercially to other parties in the course of regular business. 14 · Within 240 days, establish and report to the CEQ Chair and OMB Director a fiscal year 2020 percentage reduction target for agency-wide scope 3 GHG emissions in absolute terms relative to a fiscal year 2008 baseline. o In establishing the target, agencies shall consider reductions associated with: § Pursuing opportunities with vendors and contractors to address and incentivize GHG emission reductions. § Implementing strategies and accommodations for transit, travel, training, and conferences that actively reduce carbon emissions associated with commuting and travel by agency staff. § Meeting greenhouse gas emissions reductions associated with other Federal Government sustainability goals. § Implementing innovative policies and practices that address agency-specific scope 3 GHG emissions. · Within 15 months, establish and report to the CEQ Chair and OMB Director a comprehensive inventory of absolute GHG emissions across all three scopes for fiscal year 2010. Comprehensive inventories shall be submitted annually thereafter at the end of each January. Sustainable Buildings and Communities Federal agencies must enhance efforts towards sustainable buildings and communities. Specific requirements include: · Implement high performance sustainable Federal building design, construction, operation and management, maintenance, and deconstruction by: o Ensuring all new Federal buildings, entering the design phase in 2020 or later, are designed to achieve zero net energy by 2030. o Ensuring all new construction, major renovations, or repair or alteration of Federal buildings comply with the Guiding Principles of Federal Leadership in High Performance and Sustainable Buildings o Ensuring at least 15% of existing agency buildings and leases (above 5,000 gross square feet) meet the Guiding Principles by fiscal year 2015 and that the agency makes annual progress towards 100% compliance across its building inventory. o Pursuing cost-effective, innovative strategies (e.g., highly-reflective and vegetated roofs) to minimize consumption of energy, water, and materials. o Managing existing building systems to reduce the consumption of energy, water, and materials, and identifying alternatives to renovation that reduce existing asset deferred maintenance costs. o When adding assets to agency building inventories, identifying opportunities to: § Consolidate and eliminate existing assets. § Optimize the performance of portfolio property. § Reduce associated environmental impacts. 15 o Ensuring rehabilitation of Federally-owned historic buildings utilizes best practices and technologies in retrofitting to promote long-term viability of the building. · Advance regional and local integrated planning by: o Participating in regional transportation planning and recognizing existing community transportation infrastructure. o Aligning Federal policies to increase the effectiveness of local planning for energy choices such as locally-generated renewable energy. o Ensuring that planning for new Federal facilities and leases consider sites that are pedestrian friendly, near existing employment centers, and accessible to public transport; and emphasize existing central cities and, in rural communities, existing or planned town centers. o Identify and analyze impacts from energy usage and alternative energy sources in all environmental impact statements and environmental assessments for proposals covering new or expanded Federal facilities under the amended National Environmental Policy Act (NEPA) of 1969. Electronic Products and Services E.O. 13514 includes product efficiency and stewardship. Federal agencies must: · Ensure 95% of new contract actions, task orders, and delivery orders for products and services (excluding weapon systems) are energy efficient (ENERGY STAR® or FEMP-designated), water efficient, bio-based, environmentally preferable (Electronic Product Environmental Assessment Tool (EPEAT) certified), non-ozone depleting, contain recycled content, or are non-toxic or less-toxic alternatives where such products and services meet agency performance requirements. · Implement best management practices for the energy-efficient management of servers and Federal data centers. Pollution Prevention and Waste Reduction E.O. 13514 includes the following pollution prevention and waste reduction requirements for Federal agencies: · Minimize the generation of waste and pollutants through source reduction. · Decrease agency use of chemicals where such decrease will assist the agency in achieving greenhouse gas reduction targets. · Divert at least 50% of non-hazardous solid waste by the end of fiscal year 2013. · Reduce printing paper use and acquiring uncoated printing and writing paper containing at least 30% post-consumer fiber. · Increase the diversion of compostable and organic material from the waste stream. This “green” movement has been spreading throughout all levels of government. For example, California law requires state government to practice EPP, and even the U.S. Army has its own 'green buying' initiative. We believe the adoption of EPP by states, counties and municipalities will result in increased opportunities for our “green” product lines. 16 Going Concern Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States applicable to a going concern that contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business.Since the inception of the company, we have relied on loans from shareholders and officers, the sale of our equity securities, debt financing, and limited revenues to fund our operations.We have incurred losses since our inception and we continue to incur legal, accounting, and other business and administrative expenses.Our auditor has therefore recognized that there is substantial doubt about our ability to continue as a going concern. Employees We have significantly reduced our workforce due to financial constraints. We currently have three full-time employees. From time to time we also employ interns from a program we participate in with Arizona State University. In addition to our employees, we have consultants who currently provide website management, marketing, business development, media relations and other business advisory services similar to those which would be provided by part-time and full-time employees. ITEM 1A.RISK FACTORS An investment in our common stock involves a substantial degree of risk. Before making an investment decision, you should give careful consideration to the following risk factors in addition to the other information contained in this report. The following risk factors, however, may not reflect all of the risks associated with our business or an investment in our common stock. The following risk factors must be considered in light of the current worldwide financial crisis. Despite passage of The American Recovery and Reinvestment Act of 2009, the U.S. Commerce Department announced that the U.S. economy shrank by 3.8 percent in the fourth quarter of 2009, the most since 1982, while consumer spending recorded the worst slide in the postwar era. The current financial crisis has been called the worst financial crisis since the Great Depression of the 1930s, and has contributed to the failure of key businesses, declines in consumer wealth estimated in the trillions of U.S. dollars, substantial financial commitments incurred by both domestic and foreign governments, and a significant decline in economic activity. It has severely negatively impacted our business. In light of the broad consensus that financial markets are in the worst turmoil of a generation, there can be no assurance that the current financial crisis will not continue, or get worse. 17 The global financial crisis has negatively impacted general economic conditions, including the alternative energy industry. The current global financial crisis has had significant negative effects on a broad range of businesses, including our business. The credit crisis and broad economic downturn has caused pronounced slowing of wind and power projects worldwide, except in some isolated markets. Our customers, who are typically wind and solar installers and developers, have experienced financing problems because the number of banks and financial institutions willing to fund installation of wind turbines and solar arrays has dropped significantly. We have also experienced difficulties in getting our customers and purchase orders financed, and we are delinquent in paying many of our suppliers, some of whom have filed lawsuits for collection. All of these factors have had a significant negative impact on our operations, and should the current financial crisis continue, there can be no assurance we, or our customers, will be able to continue operations. We will need significant infusions of additional capital. During the last fiscal year we have relied primarily on loans and our limited revenues to obtain the funding necessary to operate the business. We are delinquent in paying many of our suppliers, resulting in several collection lawsuits. Our revenues from operations for the year ended October 31, 2009 would have been significantly higher if we had financing available to support our sales and competitive bidding activities and were further negatively impacted by our decision to allocate resources to developing solar and wind farms. We do not have any cash reserves and we will need to obtain additional outside funding in the future in order to further satisfy our cash requirements. Our need for additional capital to finance our business strategy, operations, and growth will be greater should, among other things, revenue or expense estimates prove to be incorrect. We cannot predict the timing or amount of our capital requirements at this time. If we fail to arrange for sufficient capital on a timely basis in the future, we may be required to reduce the scope of our business activities further until we can obtain adequate financing. Debt financing must be repaid regardless of whether or not we generate profits or cash flows from our business activities. Equity financing may result in dilution to existing stockholders and may involve securities that have rights, preferences, or privileges that are senior to our common stock. Therefore, we may not be able to obtain financing in sufficient amounts or on acceptable terms when needed, which could adversely affect our operating results and prospects and our ability to continue in business. 18 Many of our current and potential competitors have longer operating histories, larger customer or user bases, greater brand recognition, greater access to brand name suppliers, and significantly greater financial, marketing and other resources than we do. Many of these current and potential competitors can devote substantially more resources to the development of their business operations than we can at present. In addition, larger, well-established and well-financed entities may acquire, invest in or form joint ventures with other established competitors or with specific product manufacturers, which will allow them pricing advantages due to economies of scale or pursuant to distribution agreements with suppliers. Some large product distributors may also have exclusive distribution agreements or protected territories in which they can sell specific brand name products at a significant discount, or territories in which they may seek to exclude us from selling a specific brand of product. These types of arrangements between our competitors and manufacturers and suppliers may limit our ability to distribute certain brand name products and could adversely affect our revenues. We depend upon our executive officers and key personnel. The rapid execution necessary for us to fully exploit the market for our products and services requires an effective planning and management process. We experienced rapid growth during 2007 and then rapid contraction in 2008 carrying into fiscal 2009, as we did not receive financing which we had been promised and on which we depended to fund our growth. There is currently a significant strain on our managerial, operational and financial resources and one person, Richard Reincke, currently serves as both our President/CEO and Chief Financial Officer. Mr. Reincke has not taken a salary for several fiscal quarters and there can be no guarantee that he will continue to work without compensation. We recognize that our ability to manage our business effectively will require us to attract, identify, train, integrate and retain additional qualified management and other key personnel, and that we currently do not have the financial resources to hire such personnel at this time. Additionally, due to financial constraints, we have cut back on our workforce, replacing full time employees with part-time consultants and with interns. The loss of services of Mr. Reincke or any of our remaining key personnel would have a material adverse effect on our business, revenues, results of operations and financial condition. There can be no assurance that any new products we introduce will achieve significant market acceptance or will generate significant revenue. The market for products in the renewable energy industry is characterized by rapid technological advances, evolving standards in technology and frequent new product and service introductions and enhancements. Possible short life cycles for products we sell may necessitate high levels of expenditures for continually selecting new products and discontinuing the sale of obsolete product lines. To obtain a competitive position, we must continue to introduce new products and new versions of existing products that will satisfy increasingly sophisticated customer requirements and achieve market acceptance. Our inability or failure to position and/or price our new or existing products competitively, in response to changes in evolving standards in technology, could have a material adverse effect on our business, results of operations or financial position. 19 Although we have implemented safeguards to prevent unauthorized access to our ecommerce sites, there always exists certain security risks, which may cause interruptions, delays or cessation in service. Despite the implementation of security measures, our network infrastructure may be vulnerable to computer viruses or problems caused by third parties, which could lead to interruptions, delays or cessation in service to our clients. Inappropriate use of the Internet by third parties could also potentially jeopardize the security or deter certain persons from using our services. Such inappropriate use of the Internet would include attempting to gain unauthorized access to information or systems - commonly known as "cracking" or "hacking." Although we intend to continue to implement security measures, such measures have been circumvented in the past, and there can be no assurance that measures implemented will not be circumvented in the future. Alleviating problems caused by computer viruses or other inappropriate uses or security breaches may require interruptions, delays or cessation in service to our operations. There can be no assurance that customers or others will not assert claims of liability against us as a result of failures. Further, until more comprehensive security technologies are developed, the security and privacy concerns of existing and potential customers may inhibit the growth of the Internet service industry in general and our customer base and revenues in particular. There is a risk of credit card fraud. Although we have encryption certificates, systems and software for the electronic surveillance and monitoring of fraudulent credit card use, should our business be subject to repeated fraudulent use of credit cards on our ecommerce sites, it could effect the reputation of our ecommerce sites and the willingness of customers to continue to use our sites. Shares of our common stock are "penny stocks”. At all times when the current market price per share of our common stock is less than $5.00, our shares of common stock will be considered "penny stocks" as defined in the Securities Exchange Act of 1934, as amended. As a result, an investor may find it more difficult to dispose of or obtain accurate quotations as to the price of the shares of our common stock being issued under this prospectus. In addition, the penny stock rules adopted by the Securities and Exchange Commission under the Exchange Act would subject the sale of shares of our common stock to regulations which impose sales practice requirements on broker-dealers. For example, broker-dealers selling penny stocks must, prior to effecting the transaction, provide their customers with a document which discloses the risks of investing in penny stocks. Furthermore, if the person purchasing penny stocks is someone other than an accredited investor, as defined in the Securities Act, or an established customer of the broker-dealer, the broker-dealer must also approve the potential customer's account by obtaining information concerning the customer's financial situation, investment experience and investment objectives. The broker-dealer must also make a determination whether the transaction is suitable for the customer and whether the customer has sufficient knowledge and experience in financial matters to be reasonably expected to be capable of evaluating the risk of transactions in penny stocks. Accordingly, the SEC's rules may limit the number of potential purchasers of shares of our common stock. Moreover, various state securities laws impose restrictions on transferring penny stocks, and, as a result, investors in our common stock may have their ability to sell their shares impaired. 20 The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which (i) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (ii) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to violation to such duties or other requirements of Securities' laws; (iii) contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and significance of the spread between the "bid" and "ask" price; (iv) contains a toll-free telephone number for inquiries on disciplinary actions; (v) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (vi) contains such other information and is in such form (including language, type, size and format), as the Commission shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in penny stock, the customer (i) with bid and offer quotations for the penny stock; (ii) the compensation of the broker-dealer and its salesperson in the transaction; (iii) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (iv) monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitably statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules. If any of the Company's securities become subject to the penny stock rules, holders of those securities may have difficulty selling those securities. Stockholders should be aware that, according to Securities and Exchange Commission Release No. 34-29093, dated April 17, 1991, the market for penny stocks has suffered from patterns of fraud and abuse. Such patterns include: (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases 21 (iii) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons (iv) excessive and undisclosed bid-ask differential and markups by selling broker-dealers (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. This risk factor is especially significant because we believe some of the conduct mentioned above has occurred, which has prompted us to file complaints with FINRA (the Financial Industry Regulatory Authority) and a federal complaint in U.S. District Court, Central District of California, against the promoters, broker-dealers, and others who we believe have engaged in such conduct with our stock. We have not paid and do not currently plan to pay dividends on our common stock. Some investors favor companies that pay dividends on their common stock, particularly in general downturns in the stock market. We have not declared or paid any cash dividends on our common stock. We currently intend to retain any future earnings for funding growth, and we do not currently anticipate paying cash dividends on our common stock in the foreseeable future. Provisions in our corporate charter and under Delaware law are favorable to our directors. Pursuant to our certificate of incorporation, members of our management and Board of Directors will have no liability for violations of their fiduciary duty of care as officers and directors, except in limited circumstances. This means that you may be unable to prevail in a legal action against our officers or directors even if you believe they have breached their fiduciary duty of care. In addition, our certificate of incorporation allows us to indemnify our officers and directors from and against any and all expenses or liabilities arising from or in connection with their serving in such capacities with us. This means that if you were able to enforce an action against our directors or officers, in all likelihood we would be required to pay any expenses they incurred in defending the lawsuit and any judgment or settlement they otherwise would be required to pay. Failure to achieve and maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act could have a material adverse effect on our business and stock price. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 (“Act”), we will be required to furnish a report by our management on our internal control over financial reporting. The internal control report must contain (i) a statement of management's responsibility for establishing and maintaining adequate internal control over financial reporting, (ii) a statement identifying the framework used by management to conduct the required evaluation of the effectiveness of our internal control over financial reporting, (iii) management's assessment of the effectiveness of our internal control over financial reporting as of the end of our most recent fiscal year, including a statement as to whether or not internal control over financial reporting is effective, and (iv) a statement that the Company's independent auditors have issued an attestation report on management's assessment of internal control over financial reporting. 22 In order to achieve compliance with Section 404 of the Act within the prescribed period, we will need to engage in a process to document and evaluate our internal control over financial reporting, which will be both costly and challenging. In this regard, management will need to dedicate internal resources, engage outside consultants and adopt a detailed work plan to (i) assess and document the adequacy of internal control over financial reporting, (ii) take steps to improve control processes where appropriate, (iii) validate through testing that controls are functioning as documented and (iv) implement a continuous reporting and improvement process for internal control over financial reporting. We can provide no assurance as to our, or our independent auditors’, conclusions at the prescribed periods with respect to the effectiveness of our internal control over financial reporting under Section 404 of the Act. There is a risk that neither we nor our independent auditors will be able to conclude at the prescribed period that our internal controls over financial reporting are effective as required by Section 404 of the Act. Moreover, as our senior management and board of directors is extremely limited, we may not be able to adequately comply with these requirements unless we are able to augment both our senior management and our board of directors, and there can be no assurance that we will be able to do so in a timely manner, or at all. During the course of our testing we may identify deficiencies which we may not be able to remediate in time to meet the deadline imposed by the Sarbanes-Oxley Act for compliance with the requirements of Section 404. In addition, if we fail to achieve and maintain the adequacy of our internal controls, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act. Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to helping prevent financial fraud. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our stock could drop significantly. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. 23 ITEM 2.DESCRIPTION OF PROPERTY Description of Property As of the date specified in the following table, we held the following property: Property October 31, 2009 Cash $ - Property and Equipment, Net $ Inventory $ - Accounts Receivable, Net $ - Prepaid Expenses $ Total Assets $ Description of Real Estate Except for the leasehold interests in the office and warehouse facilities we lease, we do not presently own any interests in real estate. Our executive, administrative and operating offices are located at 15455 N. Greenway-Hayden Loop, Suite C4, Scottsdale, AZ 85260 and contain 2,637 square feet of office and warehouse space. Our annual lease payments are approximately $60,000. Our office facilities are well maintained and we believe our facilities are adequate for our administrative, sales and marketing operations, and fulfillment operations. ITEM 3.LEGAL PROCEEDINGS At year end October 31, 2009, we had the following litigation matters: On May27, 2008 the Company filed a lawsuit in the United States District Court, Central District of California, Case No. SACV08-00586 CJC (PLAx) alleging securities law violations and fraud against Douglas G. Furth individually and allegedly dba Millennium Consulting Group, Inc., a defunct Ohio corporation; Mark Fixler; JAG Enterprises, LLC; Michel Attias; Brendon Attias; Timothy Garlin; and various DOE defendants for disgorgement of short-swing profits in violation of the Securities Exchange Act of 1934, Section16(b) and for recovery of damages for fraud and deceit. On August 7, 2008 we filed a First Amended Complaint adding, among others, defendants Comprehensive Financial Services, LLC, an Ohio limited liability company; The Signature Fund, a purported Ohio limited partnership; Signature Management, LLC, an Ohio limited liability company; Marc J. Bernstein; Legent Clearing LLC, a Nebraska company; UBS Financial Services, Inc., a California company; and National Financial Services LLC aka Fidelity Investments National Financial Services, a Massachusetts company. Many of these defendants have answered and filed counterclaims, which we intend to vigorously contest. Our investigation into this matter is continuing and we anticipate moving the court for permission to file a Second Amended Complaint naming additional defendants and adding additional causes of action. 24 On March 11, 2008 we were sued in Maricopa County Superior Court by Sound Packaging, LLC for the sum of $2,221.60 for an unpaid invoice for shipping boxes. We did not contest the suit and on July 11, 2008 a judgment in the amount of $3,461.10 was entered against the company. In April 2008 the Company borrowed a total of $22,000 from MyTightRide, Inc. in two tranches: $6,600 on April 3, 2008 and $15,400 on April 16, 2008. We repaid a total of $10,800 of that sum. Because we did not repay the full amount, on October 21, 2008 MyTightRide sued us for the balance (including court fees). We did not contest the lawsuit and on January 13, 2009 a judgment was entered against the company in Maricopa County Superior Court in the amount of $11,609.73, which represented the principal sum of $11,190.00 plus $419.73 in costs, with interest accruing on the total unpaid amount at 10% per annum. We are presently attempting to negotiate a payment plan for the outstanding judgment. On August 20, 2008, Airgas Safety, Inc., one of our vendors, sued us (and Richard Reincke, personally, as a guarantor) in the McDowell Mountain Justice Court, Maricopa County, for an unpaid invoice in the amount of $8,959.21 and for $2,983.42 in attorneys’ fees and court costs. We did not contest the lawsuit and a judgment was entered against us and Mr. Reincke personally for those amounts in December 2008. On or about April 14, 2009 a complaint was filed in Maricopa County Superior Court against the company on behalf of American Technology Network Corp., one of the Company’s vendors, for $21,704.24 for unpaid invoices. We did not contest the lawsuit. On February 27, 2009 Morovision Night Vision, Inc., one of our vendors, sued usin Maricopa County Superior Court for the unpaid balance of $25,271.70 for products supplied to the company between May 15, 2008 and May 30, 2008. We did not contest the lawsuit and a judgment was entered against the company in May 2009. On August 27, 2009 Worldwide Express, Inc., a shipping company, filed a complaint in Maricopa County Superior Court for unpaid shipping fees in the amount of $11,421.69 plus attorney’s fees and costs of $3,500.00. We did not contest the lawsuit and on September 28, 2009 Worldwide Express moved for a default judgment. On October 14, 2009 Golden Sheep Power, Inc., one of our customers, sued us in Maricopa County Superior Court for $58,673.58 plus $2,000 in attorneys’ fees and $387.20 in costs for a refund for equipment that was not delivered. We did not contest the lawsuit. 25 Subsequent events: On December 30, 2009 a judgment was entered in Maricopa County Superior Court against the company on behalf of American Technology Network Corp., one of the Company’s vendors, for $21,704.24, plus interest accruing on the unpaid principal at 10% per annum from April 14, 2009 plus $541.00 in costs. On February 2, 2010, Golden Sheep Power moved the Maricopa County Superior Court for a judgment in the amount of $58,673.58 plus $2,000 in attorneys’ fees and $387.20. The Company issued the following shares of its common stock for services and cash: oFebruary 2, 2010 -2,500 shares to consultant for sales and marketing services. oFebruary 2, 2010 - 30,000 shares to consultant for services. oFebruary 2, 2010 -38,000 shares issued for cash totaling $6,552. oFebruary 24, 2010 - 50,000 shares issued to a consultant for marketing services. oFebruary 24, 2010 - 50,000 shares issued to a consultant for marketing services. oMarch 3, 2010 -50,000 shares issued for cash totaling $9,100. oMarch 3, 2010- 50,000 shares issued to a consultant for marketing services. oMarch 10, 2010 - 50,000 shares issued to a consultant for marketing services. oMarch 11, 2010 - 500,000 shares issued a consultant for investor relations services. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Company did not submit any matter to a vote of security holders during the fiscal year ended October 31, 2009. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Reports to security holders. We are a reporting company with the Securities and Exchange Commission and we file quarterly reports and annual reports that contain our financial statements for each quarter and an audited financial statement at our fiscal year end, which is October 31st. We also file reports on Form 8-K relating to any information that is material to the Company. The public may read and copy any materials filed with the Securities and Exchange Commission at the Security and Exchange Commission’s Public Reference Room at 450 Fifth Street N.W., Washington, D.C. 20549. The public may also obtain information on the operation of the Public Reference Room by calling the Securities and Exchange Commission at 1-800-SEC-0330. The Securities and Exchange Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Securities and Exchange Commission. The address of that site is http://www.sec.gov. We maintain a website at www.greenwindsolar.com where we post updated news about the company’s activities. Market information. Our common stock trades publicly on the OTC Bulletin Board, or OTCBB, under the symbol “GWSC.” The OTCBB is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter equity securities. The OTCBB securities are traded by a community of market makers that enter quotes and trade reports. This market is extremely limited and any prices quoted are not a reliable indication of the value of our common stock. 26 Our common stock began trading on or about July 23, 2007 with an opening bid quotation of $1.00 per share under the symbol “FRPD”; when we changed our name, we were assigned a new symbol, “GWSI”.Effective October 31, 2008, we completed a reverse stock split in a ratio of 1:20.Shortly thereafter, the company’s common stock began trading on a post-split basis under the new trading symbol GWSC. As a result of the reverse stock split, the company’s stockholders received one new share of the company’s common stock in exchange for every twenty shares. Neither the par value per share of the company’s common stock nor the total number of authorized shares of the company’s common stock changed. No fractional shares of common stock were issued in connection with the effectiveness of the reverse stock split. Instead, the company rounded up and issued a whole share to each affected stockholder. The following table sets forth the quarterly high and low bid prices per share of our common stock by the National Quotation Bureau during the last two fiscal years as cited on Yahoo!Finance. The quotations represent inter-dealer quotations without adjustment for retail mark-ups, mark-downs or commissions and may not represent actual transactions. Fiscal Year Quarter Ended High Low Ended Oct. 31, 2008 January 31, 2008 $ $ April 30, 2008 $ $ July 31, 2008 $ $ October 31, 2008 $ $ Ended Oct. 31, 2009 January 31, 2009 $ $ April 30, 2009 $ $ July 31, 2009 $ $ October 31, 2009 $ $ Holders of record. On March 25,2010, there were approximately 64 shareholders of record of our common stock. We have no record of the number of shareholders who currently hold their stock in “street” name with various brokers. Dividend policy. We have never declared or paid cash dividends on our common stock. We currently intend to retain any future earnings to finance the growth and development of our business and do not intend to pay any cash dividends on our common stock in the foreseeable future. Payment of dividends in the future, if any, will be made at the discretion of our board of directors. Such decisions will depend on a number of factors, including our future earnings, capital requirements, financial condition and future prospects and such other factors as our board of directors may deem relevant. Item 6. Selected Financial Data. Not applicable. 27 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements This portion of this Annual Report on Form 10-K, includes statements that constitute “forward-looking statements.” These forward-looking statements are often characterized by the terms “may,” “believes,” “projects,” “expects,” or “anticipates,” and do not reflect historical facts. Forward-looking statements speak only as of the date the statement was made. We do not undertake and specifically decline any obligation to update any forward-looking statements. Results of Operations We discontinued our emergency responder products operations with a loss of $161,634. Because of these discontinued operations, revenues for the fiscal year ended October 31, 2009 were $1,407 compared to no revenues for fiscal year ended October 31, 2008. Our revenues did not grow because we were unable to finance many of the sales contracts we acquired. Our cost of goods sold for the year ended October 31, 2009 was $12,421, for a loss of$11,014. We had aloss of $6,176,516 in our operating activities for the fiscal year ended October 31, 2009, as compared to $1,545,359 for the fiscal year ended October 31, 2008. The worldwide economic crisis exacerbated our financial situation in 2009. Because of our cash flow problems, during the fiscal years ended October 31, 2008 and October 31, 2009 we were delinquent in paying many of our existing suppliers, and our credit rating declined.We also had several delinquent accounts result in lawsuits and judgments. The domestic, and then global, financial crisis which followed negatively affected our ability to obtain any type of purchase order, accounts receivable, inventory financing, or equity financing.We are continuing to negotiate for the necessary financing, but the credit crisis and broad economic downturn has caused both significant delays in our obtaining such financing, and much stricter requirements for obtaining such financing, with financial institutions and factors charging higher rates, demanding more comprehensive guarantees (including, in most cases, personal guarantees from our senior management), and requiring our customers’ end-users to qualify as credit worthy.This has negatively affected our business operations. 28 We continue to incur legal and accounting expenses and other expenses incidental to our reporting obligations as a public company. Our loss from continuing operations for the year ended October 31, 2009 was $6,439,312, compared to a loss from continuing operations at October 31, 2008 of $1,889,970. Liquidity and Capital Resources At the year ended October 31, 2009, we had no cash reserves, as compared to cash resources at October 31, 2008 of $7,100.We currently do not have any significant cash resources, and our need for capital is our most significant business concern and the single most significant factor both limiting our growth and creating an issue as to whether we can continue to operate our business. Our accounts receivable, net at October 31, 2008, were $5,945, as compared to $0.00 at October 31, 2009.The significant decrease was caused by our inability to finance our sales contracts in a timely manner. Our accounts payable and accrued expenses at October 31, 2009 were $496,557, as compared to $375,958 at October 31, 2008.Our total current liabilities at October 31, 2009 were $2,322,301, as compared to $1,567,148 at October 31, 2008. We held property and equipment at October 31, 2009 which was valued, net of depreciation, at $13,089, as compared with property and equipment with a net valuation, net of depreciation, at $18,882 at October 31, 2008. Our total assets at October 31, 2009 were $322,908 as compared with total assets of $158,971 at October 31, 2008. The increase was due to an increase in prepaid expenses. The inventory is recorded at the lower of cost or market. The Company has inventory of $-0- and $127,044 as of October 31, 2009 and October 31, 2008. The Company has recorded a reserve of $127,044 and $-0- for slow moving inventory as of October 31, 2009 and October 31, 2008. All of these amounts are finished goods. We are struggling to satisfy our basic cash requirements and we need to raise significant capital to continue as a going concern. We also have significant outstanding invoices from suppliers, many of which are overdue and which are negatively affecting our credit lines with our suppliers and which have resulted in collection lawsuits and judgments. There can be no assurance that we will raise sufficient funds to continue our business operations. We do not believe that the impact of inflation and changing prices has had any significant effect on our net sales and revenues and on income from continuing operations. However, the current global financial crisis has had significant negative effects on our business. The credit crisis and broad economic downturn has caused pronounced slowing of wind and power projects worldwide, except in some isolated markets. Our customers, who are typically wind and solar installers and developers, have experienced financing problems because the number of banks and financial institutions willing to fund installation of wind turbines and solar arrays has dropped significantly. We have also experienced difficulties in getting our customers and purchase orders financed, and we are delinquent in paying many of our suppliers, some of whom have filed lawsuits for collection. All of these factors have had a significant negative impact on our operations, and should the current financial crisis continue, there can be no assurance we, or our customers, will be able to continue operations. 29 Going Concern Our financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. Our revenues have fluctuated from quarter to quarter, as have our profit margins, and we have incurred losses since our inception. In addition to our revenues, since inception we have also relied on loans from shareholders and officers and the sale of our equity securities to fund our operations. We continue to incur legal, accounting, and other business and administrative expenses. Our auditor has therefore recognized that there is substantial doubt about our ability to continue as a going concern. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. The Company does not hold any “market risk sensitive instruments” as defined by Item 305 of Regulation S-K. ITEM 8.FINANCIAL STATEMENTS The information required by this item is set forth in the Consolidated Financial Statements filed with this report. GWS Technologies Inc. 30 GWS TECHNOLOGIES, INC. FINANCIAL STATEMENTS October 31, 2009 and 2008 F-1 C O N T E N T S Independent Auditors’ Report F-3 Balance Sheets F-4 Statements of Operations F-5 Statements of Stockholders’ Equity (Deficit) F-6 Statements of Cash Flows F-7 Notes to the Financial Statements F-8 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders GWS Technologies, Inc. We have audited the accompanying balance sheets of GWS Technologies, Inc. as of October 31, 2009 (as re-stated)and 2008(as re-stated), and the related consolidated statements of operations, cash flows, and stockholders’ equity (deficit), for theyearsended October 31, 2009 (as re-stated) and 2008(as re-stated)These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of GWS Technologies, Inc. as of October 31, 2009 (as re-stated) and2008(as re-stated), and the results of operations and cash flows for the years ended October 31,2009 (as re-stated) and 2008(as re-stated), in conformity with accounting principles generally accepted in the United States of America. The Company has incurred significant losses, has a working capital deficit, and has limited revenues which raise substantial doubt about its ability to continue as a going concern.Management's plan to address these issues is included in Note 3 to the financial statements.The financial statements have been prepared on a going concern basis, which contemplates the realization and settlement of liabilities and commitments in the normal course of business.The financial statements do not include any adjustment that might result from the outcome of this uncertainty. /s/ Mantyla McReynolds LLC Mantyla McReynolds LLC Salt Lake City, Utah February 16, 2010except as to Notes 11 and 13, which are as of March 25, 2010 F-3 GWS TECHNOLOGIES, INC. Balance Sheets ASSETS October 31, October 31, (Restated) (Restated) CURRENT ASSETS Cash $
